t c summary opinion united_states tax_court marsha k huggins petitioner v commissioner of internal revenue respondent docket no 4878-00s filed date marsha k huggins pro_se ralph w jones for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for taxable_year the sole issue for decision is whether petitioner is entitled to exclude from income the payments she received from a former spouse incident to a divorce proceeding this case was submitted fully stipulated without trial under rule the accompanying exhibits are incorporated herein by reference background petitioner resided in astoria oregon at the time her petition was filed in this case petitioner's marital relationship with her former husband was dissolved by a decree of dissolution of marriage decree by the circuit_court of the state of oregon the final and effective date of which was date the decree includes a provision providing that her former husband will pay to her a sum of money equaling one-half of monthly net amount after deductions for federal and state taxes of the u s coast guard retirement pension received by petitioner's former husband payment to petitioner shall not be included as taxable_income to petitioner nor shall such payments be deductible by petitioner's husband the decree directs that the payments be made directly to petitioner and continue until the mortgage on the marital home is paid or the marital home is sold or foreclosed upon by the mortgage holder during petitioner received the court-ordered payments directly from the u s coast guard ’ petitioner filed timely a federal_income_tax return for that did not report as income the receipt of the payments she received under the decree on date the internal_revenue_service irs received an amended tax_return from petitioner reporting total pensions and annuities of dollar_figure but showing the taxable_amount as zero discussion respondent determined in the statutory_notice_of_deficiency that petitioner must include in income the payments received from the u s cost guard as a result of the decree respondent argues that what petitioner got under the decree is simply a right to receive a future stream of income under the law of oregon the court may issue a decree of marital dissolution which provides for the division or other_disposition between the parties of their real or personal_property as may be just and proper or rev stat sec_107 added to or rev stat in see richardson ‘by federal statute the payments end in accordance with the court order but not later than the date of death of the retiree or the former spouse to whom payments are being made see u s c sec d v richardson p 2d or a retirement_plan or pension or an interest therein shall be considered as property or rev stat sec_107 f the u s coast guard retirement_system is a government pension_plan u s c sec_9502 b under the authority of u s c sec c payment of retired or retainer pay in compliance with court orders the state of oregon may treat military’ pension benefits as marital property see valley v valley p 2d or ct app wood v wood p 2d or ct app gross_income includes income from pensions sec_61 singleton v commissioner tcmemo_1988_508 in general income is taxable in the year in which it is received see sec_451 congress has provided specialized rules in the employees' plan area under sec_402 the general_rule is that a distribution from an exempt employees' trust under a tax-qualified employees' plan is taxed to the distributee under sec_72 which generally provides for current taxation of distributions as ordinary_income the statute does not define the word distributee as used in sec_402 neither do the regulations the court has concluded that a distributee of a distribution under a plan the coast guard is a military service and a branch of the armed_forces_of_the_united_states at all times see u s c sec_1 ordinarily is the participant or beneficiary who under the plan is entitled to receive the distribution see 97_tc_51 estate of machat v commissioner tcmemo_1998_154 smith v commissioner tcmemo_1996_292 sec_402 a however provides an exception to this general_rule sec_402 a provides that an alternate_payee who is the spouse or former spouse of the plan participant shall be treated as the distributee of any distribution or payment made to the alternate_payee under a qualified_domestic_relations_order qdro as defined in sec_414 therefore a distribution made to such an alternate_payee under a qdro will be taxable to that alternate_payee and not to the plan participant because sec_402 a treats the alternate_payee as the distributee as originally enacted the qdro rules did not affect governmental plans see h rept in however congress amended the tax rules relating to governmental plans to conform them to the qualified_plans discussed above applying the qdro rules to distributions from governmental plans omnibus budget reconciliation act of obra publaw_101_ sec a stat sec_414 is applicable to transfers of marital interests after the date of enactment of obra date - - for tax years ending after the date of enactment see obra sec a 103_stat_2428 the court order in this case was issued in it precedes the effective date of sec_414 and cannot qualify as a qdro the decree provided that petitioner is to receive a sum of money equaling one-half of her former spouse's coast guard retirement pension after deduction of federal and state taxes and that such amount is not to be taxable_income to her or deductible by her former spouse the language of the court's direction that the amount not be taxable to petitioner or deductible by her former spouse disqualifies the payments from being considered as alimony see sec_71 b the payments are to continue until the mortgage is paid or the house is sold the payments constitute a division of marital property 112_tc_317 affd without published opinion sub nom schutter v commissioner 242_f3d_390 10th cir the language of the decree also meets the requirement of u s c sec a c for direct payment to petitioner out of the retired pay of petitioner's former spouse in the case of a division of property the court order specifically provides for the payment of an amount expressed in dollars or as a percentage of disposable retired pay from the disposable retired pay of a_ member to the spouse or former spouse of that member emphasis supplied - jj - the supreme court in 453_us_210 held that federal statutes governing military retirement pay prevented state courts from treating military retirement pay as community_property in direct response to mccarty congress in enacted the uniform services former spouses' protection act act u s c sec although enacted to authorize state courts to treat disposable retired or retainer pay of a member of the armed_forces as community_property the language also covers property divisions in common_law or eguitable distribution states see 490_us_581 n see s rept pincite for purposes of the act the term disposable retired pay means the monthly retired pay to which a member is entitled less stated amounts u s c sec a the term spouse or former spouse means the husband or wife or former spouse of a member who was married to the member before the court order u s c sec a under u s c sec c payments to a spouse with respect to a division of retired pay as the property of a member and the member's spouse under this subsection may not be treated as -the definition of disposable retired pay under u s c sec a changed after the date of the decree see national defense authorization act for fiscal_year publaw_101_510 e stat --- - amounts received as retired pay for service in the uniformed_services the above referenced language of the act leads to the conclusion that although a state court may treat disposable retired pay payable to a member as property of the member and his spouse for state law purposes the retired pay is that of the member the act itself does not give the former spouse an interest in the retired pay here the court ordered payments to petitioner out of the disposable retired pay of her former spouse the decree did not and could not make her the recipient of retired pay see u s c sec c and petitioner received a division of property in the form of monthly payments this was not a taxable_event see sec_1041 as oregon is not a community_property_state the decree here did not have the effect of dividing a preexisting community ownership of the retired pay of petitioner's former spouse see 101_tc_489 97_tc_51 because the retired pay out of which petitioner received her payments is that of petitioner's former spouse he remains taxable on his retired see eg swan v swan p 2d or wood v wood p 2d or ct app --- - pay see sec_61 82_tc_586 respondent's position is not sustained and petitioner may exclude from income amounts received in as a division of property incident_to_divorce reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner
